           CASE 0:20-cv-01929-SRN-HB Doc. 137 Filed 02/15/21 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MINNESOTA

Brock Fredin,

      Plaintiff,

      v.                                      Case No. 0:20-cv-01929-SRN-HB

Jamie Kreil,

      Defendant.




    Jamie Kreil’s Opposition to Brock Fredin’s Motion to Unseal Documents
        CASE 0:20-cv-01929-SRN-HB Doc. 137 Filed 02/15/21 Page 2 of 5




                                INTRODUCTION

      After failing to object to the sealing of documents in the manner prescribed

by Local Rule 5.6 throughout this litigation, Brock Fredin has filed a motion (Dkt.

134) seeking to unseal every single document the Court has ordered sealed to

date. See Mot. (Dkt. 134) at 1. Fredin does not explain his failure to comply with

the Local Rules or provide any cognizable legal basis for his motion. Instead, he

again dedicates the majority of his brief to baseless attacks on counsel and the

Court. The motion is little more than yet another vehicle for Fredin’s vitriol in a

case that ended months ago. The Court should deny it in its entirety.

                                   ARGUMENT

      Fredin has waived his right to object to sealing by failing to comply with

Local Rule 5.6. With respect to each document at issue, Fredin had the

opportunity to state whether he opposed sealing and to provide the grounds for

his opposition. In each case, Fredin declined to do so. See Dkts. 65, 111. For every

document at issue, Fredin had the right to seek further consideration of the

sealing order within 28 days pursuant to Local Rule 5.6(d)(3). With respect to all

but the small handful of documents subject to the Court’s most recent Order

(Dkt. 113), Fredin declined to do so. Fredin thus chose not to contest the sealing

of documents in the manner prescribed by Local Rule 5.6. He cannot belatedly




                                          2
        CASE 0:20-cv-01929-SRN-HB Doc. 137 Filed 02/15/21 Page 3 of 5




seek to undo every sealing order the Court has issued in this litigation to date

given this failure. To hold otherwise would render Local Rule 5.6 a nullity.

      Regardless, Fredin’s motion fails on the merits. The public right of access

to court records “is not absolute, but requires a weighing of competing interests.”

Webster Groves Sch. Dist. v. Pulitzer Pub. Co., 898 F.2d 1371, 1376 (8th Cir. 1990).

“Where the common-law right of access is implicated, the court must consider

the degree to which sealing a judicial record would interfere with the interests

served by the common-law right of access and balance that interference against

the salutary interests served by maintaining confidentiality of the information

sought to be sealed.” IDT Corp v. eBay, Inc., 709 F.3d 1220, 1223 (8th Cir. 2013).

      The documents sealed in this action are web publications that Fredin

created “in bad faith with the intent to harass Defendants, their counsel, and the

Court,” which are subject to an injunction requiring Fredin to remove them from

the internet and not republish them. Order (Dkt. 39) at 18, 21-22; see also Order

(Dkt. 71) at 7 (noting that Fredin’s publications postdating the sanctions order

were created in “defiance of the Sanctions Order” to further “interfere with the

judicial process through harassment and intimidation”). Fredin has removed all

but one of these publications. See Response (Dkt. 126).

      In moving to seal, Kreil argued that preserving these publications in the

public record would undermine the Court’s injunction, and would not serve any


                                           3
        CASE 0:20-cv-01929-SRN-HB Doc. 137 Filed 02/15/21 Page 4 of 5




substantial public interest. Dkts. 65, 111. The Court accepted this justification and

sealed the documents. Dkts. 67, 113. Fredin does not address that premise. Nor,

for that matter, does Fredin offer any cognizable legal argument.

      Fredin contends that the documents are “a matter of public record”

because Kreil filed them with the Court. Mot. (Dkt. 134) at 2. But that is true of

every document the Court seals. Fredin further argues that his publications did

not harass Kreil’s counsel or the Court. Id. at 3-4. The Court has already held

otherwise. See Order (Dkt. 39); Order (Dkt. 71). Fredin badly asserts, that the

documents do not include “highly confidential information,” Mot. (Dkt. 134) at 4,

but makes no effort to explain that assertion or its legal significance. And Fredin

contends he was not given enough time to respond to under Local Rule 7.1, id.,

apparently without realizing that the procedure for sealing documents is instead

governed by Local Rule 5.6. Beyond the foregoing, Fredin’s motion consists of

insults and accusations that do not merit a response.

      Finally, apart from the deficiencies apparent on the fact of the motion,

Fredin has appealed virtually every ruling the Court has made in this litigation,

including the Court’s rulings related to the sealed documents. This Court has

previously held that such circumstances may warrant holding motions for

further consideration of sealing in abeyance pending the resolution of the appeal.

Inline Packaging, LLC v. Graphic Packaging Int’l, LLC, No. 15-cv-3183 (ADM/LIB),


                                          4
        CASE 0:20-cv-01929-SRN-HB Doc. 137 Filed 02/15/21 Page 5 of 5




2018 U.S. Dist. LEXIS 234481, at *9 (D. Minn. Oct. 12, 2018). The same reasoning

applies equally to Fredin’s motion to unseal documents.

                                   CONCLUSION

      Months after the Court dismissed this case, Fredin continues to lodge

meritless filings with no purpose other than to pillory the Court and counsel

with insults. Kreil respectfully submits that the Court should deny Fredin’s latest

motion and take steps to stem further such filings, including by making good on

its threat to “grant[ ] future requests for Defendants’ attorneys’ fees if it finds that

[Fredin] generates additional motion practice in this litigation in bad faith.”

Order (Dkt. 99) at 4 n.3.

DATED: February 15, 2021               ROBINS KAPLAN LLP

                                       By: /s/ Anne M. Lockner
                                       Anne M. Lockner (Bar No. 0295516)
                                       J. Haynes Hansen (Bar No. 0399102)
                                       Ena M. Kovacevic (Bar No. 0400149)
                                       800 LaSalle Avenue, Suite 2800
                                       Minneapolis, Minnesota 55402
                                       T: (612) 349-8500
                                       F: (612) 339-4181
                                       alockner@robinskaplan.com
                                       ekovacevic@robinskaplan.com
                                       hhansen@robinskaplan.com

                                       Counsel for Defendant Jamie Kreil




                                           5
